IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stephen Pascal and Chris Gates,                 :
                         Appellants             :
                                                :
                      v.                        :   No. 322 C.D. 2020
                                                :   Argued: October 13, 2020
City of Pittsburgh Zoning Board of              :
Adjustment, Gina Grone and Corey                :
Grone and City of Pittsburgh                    :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ELLEN CEISLER, Judge
              HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: November 24, 2020


       Stephen Pascal and Chris Gates (Objectors) appeal from the February 5, 2020
Order of the Court of Common Pleas of Allegheny County (common pleas) that
denied Objectors’ appeal and affirmed the Decision of the City of Pittsburgh Zoning
Board of Adjustment (Board) that granted variances from setback and height
requirements to Gina Grone and Corey Grone (the Grones) relating to an existing
fence and gate around an area in which the Grones have an easement interest. On
appeal, Objectors argue the variances should not have been granted because the
Grones do not own the subject property and the Grones failed to prove the
requirements for obtaining the requested variances.1                The Grones argue that


       1
         Objectors also argued that the Board’s Decision was not timely issued, thereby resulting
in a deemed denial of the Grones’ requested zoning relief. However, Objectors have withdrawn
that argument due to the Grones giving the Board an extension to issue its decision. (Objectors’
Answer to Application to Quash ¶ 11.)
Objectors lacked standing to appeal the Board’s Decision because there was no
evidence that they were aggrieved by the grant of the variances and that the Grones
met their burden of proving an entitlement to the variances.2 Because the record
contains no evidence that Objectors are aggrieved, we affirm on that basis.

       I.     Factual Background
       A. The Zoning Application
       The Grones own the property at 916 James Street (Grone Property), which is
zoned R1A-VH (Residential Single-Unit Attached, Very High Density) and located
in Pittsburgh’s East Allegheny neighborhood. The Grone Property sits between row
houses at 918 and 914 James Street and is separated from the corner of Thropp Way
by 914 James Street. The rear of the Grone “Property is adjacent to a 6’ by 52.12’
strip of land that extends along the side property line of [a] parcel . . . at 507 to 509
Tripoli Street (‘Easement Area’).” (Board Decision, Finding of Fact (FOF) ¶ 2.)
This “Easement Area extends along the rear of the [Grone] Property and the rear of
the adjacent property at 914 James Street to Thropp Way.” (Id.) There is a recorded
easement providing that “[t]he Easement Area . . . benefits both of these parcels and
provides access from the rear of th[ose] parcels to Thropp Way.” (Id.) Currently
“located on the Thropp Way end of the Easement Area, on the property line,” is “[a]
7’ wooden gate and fence” “with a 0’ setback.” (Id. ¶ 3.) Per the Zoning Code of
the City of Pittsburgh, Pennsylvania (Code), there is a five-foot exterior setback
requirement and a maximum height restriction of either four feet or six and one-half
feet on fences located in setback areas, depending on the type of fence. Sections



       2
          The City of Pittsburgh and the Board are precluded from participating due to their not
filing briefs.


                                               2
903.03.E.2, 925.06.A of the Code.3 The Grones filed an application with the Board
seeking variances from these requirements for the existing fence and gate at the
Thropp Way end of the Easement Area.

       B. Proceedings Before the Board
       The Board held a hearing on April 18, 2019, at which Mr. Grone testified and
presented documentary evidence, and Mr. Gates appeared to object. All appeared
without counsel. Mr. Grone testified in support of the variances as follows. The
configuration of the parcels is “a little strange,” with 918 James Street being an L-
shaped lot with the Easement Area running behind the Grone Property. (Original
Record (O.R.), Board Hearing (Hr’g) Transcript (Tr.) at 4; Supplemental
Reproduced Record (S.R.R.) at 71a.4) The Grones do not own the Easement Area;
it belongs to the owner of 918 James Street, but the Grones “have an easement in
perpetuity.” (Hr’g Tr. at 4.) The Easement Area supports only the Grones’ use, and
the owners of 914 James Street and 918 James Street do not have access to it. (S.R.R.
at 71a.) The fence is “installed on Thropp [Way],” which is “like an alley” with
little traffic. (Id. at 71a-72a.) The purpose of the existing seven-foot-high gate and
fence, which have an opening or break in the wood at about six feet high, is to
provide privacy and to limit access to the rear of the Grone Property. (Id. at 72a.)



       3
           The relevant Code provisions are found in the Reproduced Record. The Board’s Decision
cites to Section 925.06.A of the Code for the fence height restriction, but, as will be discussed
infra, that section has two different height restrictions.
         4
           The copy of the Board hearing transcript contained in both the Reproduced Record and
Supplemental Reproduced Record are missing page 3 and part of page 4 of the hearing transcript.
Also, the Reproduced Record is not paginated, and the Supplemental Reproduced Record has page
numbers beginning at “42a” but uses “a” rather than “b,” as required by Pennsylvania Rule of
Appellate Procedure 2173, Pa.R.A.P. 2173. Nevertheless, for ease of our review, we will cite,
where we can, the Supplemental Reproduced Record using the numbers as written therein.


                                               3
There is at least one commercial structure in the immediate area of the Grone
Property. (Id.)
      The Grones introduced a copy of a recorded “Easement and Right of Way
Agreement,” executed on May 25, 2012, granting the Grones “an easement and right
of way . . . to use the portion of land described in the attached legal description and
survey . . . to access the deck owned by [the Grones]” for ingress, egress, and regress.
(O.R., Ex. A-2.) The Grones also presented pictures of the existing fence that spans
the width of the six-foot-wide Easement Area, with two pieces of fencing attached
to brick structures on either side of the Easement Area divided by a gate, and
photographs of neighboring properties to show the condition of those properties, as
well as real estate maps depicting the structures in the vicinity of these properties.
(Id., Exs. A-1, A-3.) The Grones presented letters of support from the owners of
914 James Street, 918 James Street, and 507 Tripoli Street, which state “[t]he gate
provides security and privacy for all interested parties and [they] appreciate it being
there.” (Letter from Uncle Rays Real Estate to Zoning Administrative Staff, March
7, 2019, O.R., Ex. A-4; Letter from Shawn McGrady to Zoning Administrative Staff,
March 17, 2019, O.R., Ex. A-4; Letter from Warren E. Jones to Zoning
Administrative Staff, March 7, 2019, O.R., Ex. A-4.)
      Mr. Gates, who lives at 728 Cedar Avenue, which is about two blocks away
from the Grone Property, questioned why the notice for the variance request was
posted on 916 James Street, not 918 James Street where the Easement Area is
located, and whether the Grones could apply for the variance because they were not
the owners of 918 James Street. (S.R.R. at 73a.)           The Board’s Chairwoman
responded that the Grones had an easement, which was an ownership interest, and it
did not always have to be a property’s owner that files the zoning application. (Id.)



                                           4
She then asked Mr. Gates to describe his “particular concern . . . [with] the fence.”
(Id. at 74a.) Mr. Gates indicated that his “concern [was whether] . . . any of the
properties[,] other than 916 or 918, . . . that back onto this 6[-]foot passageway . . .
have easements to access this land . . . ” and whether these other owners had been
contacted to see if the fence blocked their access to the Easement Area. (Id.) The
Chairwoman indicated no one else was there to raise a concern as to the fence’s
location. Mr. Gates stated he had been “called by one of the owners of a property
along that strip,” “Cathy,” who “said she couldn’t make it . . . [and] asked [him] . . .
[to] find out whether she had an easement right on it.” (Id. at 74a-75a.) The
Chairwoman explained that “[a]n easement right is not what [they were] there to
consider,” that easement rights are not litigated before the Board, and that “[i]f the
argument is that this is impinging on her easement, that’s not something we are
concerned about.” (Id. at 74a.) The Chairwoman again asked Mr. Gates what his
concern was about the proposed “7[-]foot[-]high fence on the exterior side with a 0[-
]foot setback,” to which Mr. Gates responded “[m]y concern is that [Cathy] may be
losing her egress” and “that the fence is blocking other people’s egress.” (Id. at 74a-
75a.) According to the Chairwoman, this was “not something [the Board] can
adjudicate,” and Mr. Gates responded “[t]hat’s fine” but then continued to ask
questions about the fence’s potential effect on other easements. (Id. at 75a.)
Following the discussion regarding potential easement rights and the Board’s
inability to adjudicate those rights, the Board closed the record. Mr. Pascal, who is
also an owner of 728 Cedar Avenue, did not appear or otherwise object to the
Grones’ zoning application before the Board.
      Thereafter, the Board issued its Decision granting the Grones relief. It made
findings of fact, as described above, about the location and configuration of the



                                           5
Grone Property and the other properties involved. It also made the following
findings. Mr. Grone “stated that the fence is necessary to secure the Easement Area,
and the properties that are subject to and benefit from the easement, from trespass
and vandalism. The height of the fence allows for reasonable security for the
Easement Area.” (FOF ¶ 5.) “Several vacant and abandoned properties” and “[a]
number of structures that do not comply with the Code’s setback dimensional
requirements” “are located in the immediate vicinity of the [Grone] Property.” (Id.
¶¶ 6-7.) With regard to Mr. Gates, the Board found:

      [Mr.] Gates, owner of the property at 728 Cedar Avenue, which is
      approximately 2 blocks from the [Grone] Property, appeared at the
      hearing to oppose [the Grones’] request, citing concerns related to the
      posted notice and the nature of the easement. Mr. Gates did not
      present any evidence as to how he or his property would be
      affected, much less aggrieved, by allowing the existing fence to
      remain in place, at the existing height. The Board did not find Mr.
      Gates’ testimony to be relevant or credible.

(Id. ¶ 8 (emphasis added).)
      The Board indicated the issue before it was the Grones’ application for
variances from the Code’s five-foot setback and six and one-half-foot height
restriction requirements for the fence and gate. The Board set forth the general
requirements it must consider in reviewing variance requests, set forth in Section
922.09.E of the Code and by the Pennsylvania Supreme Court, specifically, that
unique circumstances or conditions of the property would result in unnecessary
hardship on the property if the variance was denied, there would be no adverse effect
on the public welfare, and the proposed variance would be the minimum variance
needed to afford relief with the least possible modification of the zoning regulations.
(Board Decision, Conclusion of Law (COL) ¶ 2.) It also stated that a less restrictive
standard of review, as set forth in Hertzberg v. Zoning Board of Adjustment of the


                                          6
City of Pittsburgh, 721 A.2d 43, 47-48 (Pa. 1998), is appropriate for reviewing
dimensional variances, which are “only for a reasonable adjustment of the zoning
regulations to accommodate a use of property that is permitted.” (COL ¶ 3.) Relying
on these standards, the Board concluded that “the gate is necessary to secure the
Easement Area and has been in place, at the existing 7’ height for a number of years.”
(Id. ¶ 4.) Notwithstanding its earlier reference to the height restriction being six and
one-half feet, the Board reasoned that a “4’ fence would be permitted within the . . .
setback but would not achieve the necessary security for the area.” (Id.) It further
held that, “in the context of the surrounding neighborhood, the gate does not create
any detrimental impacts.” (Id.) Thus, “[c]onsistent with the evidence and testimony
presented and the applicable legal standards governing variances, the Board
conclude[d] that approval . . . [was] appropriate.” (Id. ¶ 5; Board Decision at 3.)

      C. Proceedings Before Common Pleas
      Mr. Gates, now joined by Mr. Pascal, appealed the Board’s Decision, which
“grant[ed] all of the relief requested by [the Grones],” to common pleas, asserting
that they “enjoy[] standing as ‘persons aggrieved’ and [Mr.] Gates participated in
the hearing before the [Board].” (O.R., Objectors’ Land Use Appeal ¶¶ 21-22.) On
the merits, Objectors asserted the Board erred in granting the variances because the
Grones were not the proper party to seek the requested relief, as they did not own
the Easement Area. Objectors also argued the Grones failed to establish any
unnecessary hardship would occur if the variances were denied, and, therefore, the
Grones could not even meet the relaxed Hertzberg standard. In their brief in support
of that appeal, Objectors added that the Grones failed to meet any of the requirements
for receiving the variances. (S.R.R. at 53a-67a.) The Grones responded they were
a proper party due to their owning an easement interest in the Easement Area, which


                                           7
is where the fence and gate were located, and that the fee simple owner of 918 James
Street supported the variances via letter directed to the Board. (O.R., The Grones’
Brief (Br.) in Opposition to Land Use Appeal at 4-5.) They further argued that they
met the relaxed standard for obtaining dimensional variances under Hertzberg,
citing, among other reasons, the need to secure the Easement Area and the
characteristics of the neighborhood, which was highly dense with many structures
built to the edge of the property. (Id. at 5-6.) The Grones also contended that the
Board correctly found Mr. Gates did not establish standing as an aggrieved party as
he did not present any evidence that he or his property would be affected or
aggrieved; rather, Mr. Gates attended the Board hearing to represent another
individual on the easement issue. (Id. at 6-7.) Therefore, the Grones asserted
Objectors’ appeal should be quashed.
      After oral argument and without taking additional evidence, common pleas
denied Objectors’ appeal and affirmed the Board’s Decision. Common pleas held
the Board did not err in granting the variances because the Board’s findings “that the
fence is necessary to secure the [E]asement [A]rea . . . and does not cause any
detrimental impacts to the surrounding neighborhood” was supported by the record.
(Common pleas opinion (Op.) at 3.) Common pleas also concluded that the Board’s
finding that “neither [Mr. Gates] nor his property is aggrieved or affected by the
existence of fence” was supported by the record. (Id.) Common pleas further
explained that the Board gave Mr. Gates’ evidence no weight and rejected his
testimony as not credible. Common pleas did not individually address Mr. Pascal’s,
the other Objector, standing, but did state that Mr. Pascal owned property located




                                          8
approximately two blocks away with Mr. Gates. (Id. at 2.) Objectors now appeal to
this Court.5

       II.     Discussion
       Because it involves a threshold issue, we begin with the Grones’ arguments,
raised in both their appellate brief and in an Application to Quash Appellants’ Brief
(Application), that Objectors lacked standing to appeal the Board’s Decision as there
was no evidence of their being aggrieved by the granting of the variances. The
Grones assert, as they did before common pleas, that Objectors did not have standing
to object to the zoning relief granted by the Board based on the Board’s finding of
lack of aggrievement, which common pleas held was supported by substantial
evidence. The Grones maintain the record supports these determinations because
Mr. “Gates did not present any evidence as to how he or his property would be
affected, much less aggrieved,” by the granting of the variances. (The Grones’ Br.
at 9.) Rather, they argue, Mr. Gates appeared before the Board “to represent the
issues of . . . ‘Cathy’ who, [Mr.] Gates asserted, might or might not be entitled to use
the [E]asement [A]rea.” (Id. at 8.) The Grones also assert that Objectors waived
any challenge to these findings because they did not address the issue of their
standing in their appellate brief and, therefore, Objectors’ brief and appeal should be
quashed. (Application to Quash Brief (Appl.) ¶ 10.)
       Objectors filed an Answer to the Application, instead of filing a reply brief,
responding that common pleas “did not expressly conclude that [Objectors] did not


       5
          “Our scope of review where [common pleas] took no additional evidence is limited to
determining whether the Board committed an error of law or abused its discretion. A zoning
hearing board abuses its discretion only if its findings are not supported by substantial evidence.”
Thomason v. Zoning Hearing Bd. of Twp. of Radnor, 26 A.3d 562, 565 n.5 (Pa. Cmwlth. 2011)
(citations omitted).


                                                 9
have standing to appeal the [Board]’s [D]ecision.” (Objectors’ Answer to the Appl.
¶ 8.) Rather, common pleas held that the Board’s findings that Mr. Gates was not
credible and “that neither he nor his property is aggrieved or affected by the
existence of the fence” were supported by the record. (Id. (quoting common pleas
Op. at 3).) Objectors argue that while the term “aggrieved” “is often associated with
standing in Pennsylvania case law, neither [common pleas’] Opinion nor its
corresponding Order equate[d] the use of the term ‘aggrieved’ with a lack of standing
or makes mention of whether [Objectors] are ‘aggrieved persons’ for purposes of
determining standing.” (Id. ¶ 9 (citing Spahn v. Zoning Bd. of Adjustment, 977 A.2d
1132, 1149 (Pa. 2009)).) Therefore, Objectors assert the Grones “wrongfully
assume[] that the use of the term ‘aggrieved’ in [common pleas’] Opinion
necessarily mean[t] that [Objectors] lack standing to appeal the [Board]’s
[D]ecision.” (Id.) Objectors further point out that common pleas affirmed only the
Board’s conclusion that Mr. Gates was not aggrieved and did not address Mr. Pascal.
(Id. ¶ 10.)
       “A challenge to a party’s standing raises a question of law subject to this
Court’s plenary, de novo review.” O’Neill v. Phila. Zoning Bd. of Adjustment, 169
A.3d 1241, 1244 (Pa. Cmwlth. 2017). The term “aggrieved” in the zoning context
is used to reference whether a party has standing to appeal a zoning decision. Spahn,
977 A.2d at 1149; Pittsburgh Tr. for Cultural Res. v. Zoning Bd. of Adjustment of
the City of Pittsburgh, 604 A.2d 298, 301-02 (Pa. Cmwlth. 1992). Section 752 of
the Local Agency Law, 2 Pa.C.S. § 752, which applies to appeals from a Board
adjudication, provides that “[a]ny person aggrieved by an adjudication of a local
agency who has a direct interest in such adjudication shall have the right to appeal
therefrom . . . .” (Emphasis added.)



                                         10
       That “aggrieved” has a particular meaning in the zoning context is reflected
in Section 1002.1-A(c) of the Pennsylvania Municipalities Planning Code (MPC),
53 P.S. § 11002.1-A(c)6 (emphasis added), which although not applicable in the City,
states that “[a]ppeals under this section shall only be permitted by an aggrieved
person who can establish that reliance on . . . the challenged decision resulted or
could result in a use of property that directly affects such person’s substantive
property rights.” Consistent with the Local Agency Law and the MPC, Section
923.02.H of the Code requires aggrievement to appeal, stating “[a]ny party
aggrieved by a decision of the . . . Board . . . may, within thirty (30) days, appeal
the decision to . . . [c]ommon [p]leas . . . .” Code, § 923.02.H (emphasis added).
The “aggrieved party standing” standard for appealing local agency adjudications
“requires: (1) the party aggrieved to have a direct interest in such adjudication, and
that such interest be substantial; and (2) a showing of harm to that direct substantial
interest” by the local agency’s decision. Pittsburgh Tr. for Cultural Res., 604 A.2d
at 301-02 (internal quotation marks and citation omitted). “A substantial interest is
one in which there is some discernible adverse effect to some interest other than
the abstract interest of all citizens in having to comply with the law.” Id. at 303
(internal quotation marks and citation omitted, emphasis added). To be a direct
interest, the party must show “that the matter complained of cause[d] harm to the
party’s interest.” Id. (emphasis added). While the proximity between a party’s
property interest and the property at issue may be sufficient to establish an adverse
impact, Society Created to Reduce Urban Blight (SCRUB) v. Zoning Hearing Board
of Adjustment of the City of Philadelphia, 951 A.2d 398, 404 (Pa. Cmwlth. 2008),
owning property within a “long” one and a half blocks to three blocks is insufficient

       6
         Act of July 31, 1968, P.L. 805, as amended, added by Section 5 of the Act of July 4, 2008,
P.L. 319, 53 P.S. § 11002.1-A(c).


                                                11
to provide standing where there is no assertion of particular harm, Armstead v.
Zoning Board of Adjustment of City of Philadelphia, 115 A.3d 390, 397 n.6, 398 (Pa.
Cmwlth. 2015).
      In order for Objectors to have standing to have appealed the Board’s Decision,
they had to be aggrieved by the Board’s Decision, meaning that the variances
granted directly affected their substantive property rights. The Board, although
not using the term “standing,” found that Mr. Gates had not established “how he or
his property would be affected, much less aggrieved” (FOF ¶ 8 (emphasis added)),
by granting the variance. Further, the record shows that Mr. Gates did not represent
his own interests or assert an effect on his property at the Board hearing, but asserted
the interests of “Cathy,” alleging she thought she might have an easement interest in
the Easement Area. (S.R.R. at 75a.) As the Board could not adjudicate easement
rights, the Board correctly found that Mr. Gates’ testimony was not relevant to the
variance request. (FOF ¶ 8.)
      The Board’s findings are supported by the record, as common pleas held, and
the result of finding Mr. Gates and his property were not aggrieved, was effectively
that Mr. Gates did not have standing to appeal its decision. Although Mr. Pascal did
not appear at the Board proceedings, common pleas’ Opinion identifies Mr. Pascal
as co-owner of 728 Cedar Avenue, with Mr. Gates; thus, there is no evidence that
his interest is other than the same as Mr. Gates’ property interest. The Board
specifically found that the property owned by Objectors was not affected or
aggrieved by granting the variances, thereby precluding the use of that property
interest as a basis to assert standing to appeal. Further, we note that Objectors refer
to their property as being located approximately two blocks away. However, they
did not argue that this fact gives them standing. Mr. Gates did not testify in any



                                          12
detail about the actual proximity of Objectors’ property, beyond stating that Cedar
Avenue was “a block and a half south and a block west of this [P]roperty,” (S.R.R.
at 73a), or about any effect on him or his property at the Board hearing. At oral
argument, Objectors’ counsel acknowledged that Objectors could not see the fence
from their property. In Armstead, we held that the objectors there, who resided one
and a half to three blocks away from the property at issue and some of whom would
be able to see the approved billboard, lacked standing because they did not live “in
the immediate vicinity of the [property]” and were not particularly harmed by the
relief granted despite being able to see the billboard. 115 A.3d at 397-98. Counsel
also asserted at argument that Objectors were concerned that the Code was not being
followed and that egress from other properties could be hindered by the fence. The
first concern is the “abstract interest of all citizens in having others comply with the
law,” which does not confer standing to appeal. Pittsburgh Tr. for Cultural Res.,
604 A.2d at 303. The second concern is that of “other properties” and does not affect
Objectors’ property’s egress. We note that there is no dispute that a fence could
be built as of right if it complied with the height and setback requirements.
       In summary, there is nothing in this record to support a finding that the
location of Objectors’ property is sufficient to confer standing, Armstead, 115 A.3d
at 397-98, and Objectors did not establish that they will suffer a particular harm as a
result of the Board’s Decision.
       Accordingly, we affirm common pleas’ Order because there is no evidence
Objectors were affected or aggrieved by the grant of the variances, and, therefore,
they lacked standing to appeal the Board’s Decision to common pleas, 2 Pa.C.S.
§ 752; Code, § 923.02.H; Pittsburgh Tr. for Cultural Res., 604 A.2d at 301-02.7

       7
        Because we affirm common pleas’ Order based on Objectors’ lack of standing, we dismiss
the Application as moot.


                                             13
Because we affirm common pleas Order on this basis, we will not address Objectors’
appellate arguments challenging the Board’s grant of the variances.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge




                                        14
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stephen Pascal and Chris Gates,         :
                         Appellants     :
                                        :
                  v.                    :   No. 322 C.D. 2020
                                        :
City of Pittsburgh Zoning Board of      :
Adjustment, Gina Grone and Corey        :
Grone and City of Pittsburgh            :

                                     ORDER


      NOW, November 24, 2020, the Order of the Court of Common Pleas of
Allegheny County entered in the above-captioned matter, is AFFIRMED, and the
Application to Quash Appellants’ Brief is DISMISSED AS MOOT.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge